                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PRIMUS GROUP, INC.,                                 Case No. 18-cv-00005-WHO
                                                        Plaintiff,
                                   8
                                                                                             CLAIM CONSTRUCTION ORDER
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 40
                                  10     INSTITUTE FOR ENVIRONMENTAL
                                         HEALTH, INC.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Primus Group, Inc. (“Primus”) and Institute for Environmental Health, Inc. (“IEH”) ask

                                  15   me to construe a single term from the two patents asserted in this case: IEH’s '143 Patent (Patent

                                  16   Number 8,882,143, issued September 2, 2014) is titled “Modular Compositing-Multiple Lot

                                  17   Screening Protocols for Detection of Pathogens, Microbial Contaminants and/or Constituents;” its

                                  18   ‘771 Patent (Patent Number 9,637,771, issued May 2, 2017) is titled “Modular Compositing-

                                  19   Multiple Lot Screening Protocols for Detection of Pathogens, Microbial Contaminants and/or

                                  20   Constituents.” The patents in suit both describe a method for testing of multiple lots of a product

                                  21   for microbiological contamination. For the reasons stated below, I adopt IEH’s proposed

                                  22   construction.

                                  23                                          LEGAL STANDARD

                                  24          Claim construction is a matter of law. See Markman v. Westview Instruments, Inc., 517

                                  25   U.S. 370, 372 (1996); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

                                  26   Terms contained in claims are “generally given their ordinary and customary meaning.” Vitronics,

                                  27   90 F.3d at 1582. In determining the proper construction of a claim, a court begins with the

                                  28   intrinsic evidence of record, consisting of the claim language, the patent specification, and, if in
                                   1   evidence, the prosecution history. Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005);

                                   2   see also Vitronics, 90 F.3d at 1582. “A claim term used in multiple claims should be construed

                                   3   consistently . . . .” Inverness Med. Switzerland GmbH v. Princeton Biomeditech Corp., 309 F.3d

                                   4   1365, 1371 (Fed. Cir. 2002).

                                   5           “The appropriate starting point [ ] is always with the language of the asserted claim itself.”

                                   6   Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998). “[T]he ordinary

                                   7   and customary meaning of a claim term is the meaning that the term would have to a person of

                                   8   ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

                                   9   of the patent application.” Phillips, 415 F.3d at 1312. “There are only two exceptions to this

                                  10   general rule: 1) when a patentee sets out a definition and acts as his own lexicographer, or 2) when

                                  11   the patentee disavows the full scope of a claim term either in the specification or during

                                  12   prosecution.” Thorner v. Sony Computer Entm't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).
Northern District of California
 United States District Court




                                  13           “Importantly, the person of ordinary skill in the art is deemed to read the claim term not

                                  14   only in the context of the particular claim in which the disputed term appears, but in the context of

                                  15   the entire patent, including the specification.” Phillips, 415 F.3d at 1313. “Claims speak to those

                                  16   skilled in the art,” but “[w]hen the meaning of words in a claim is in dispute, the specification and

                                  17   prosecution history can provide relevant information about the scope and meaning of the claim.”

                                  18   Electro Med. Sys., S.A. v. Cooper Life Scis., Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994) (citations

                                  19   omitted). “[T]he specification is always highly relevant to the claim construction analysis.

                                  20   Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.” Vitronics,

                                  21   90 F.3d at 1582. “However, claims are not to be interpreted by adding limitations appearing only

                                  22   in the specification.” Id. “Thus, although the specifications may well indicate that certain

                                  23   embodiments are preferred, particular embodiments appearing in a specification will not be read

                                  24   into the claims when the claim language is broader than such embodiments.” Id. “[T]he

                                  25   description may act as a sort of dictionary, which explains the invention and may define terms

                                  26   used in the claims,” and the “patentee is free to be his own lexicographer,” but “any special

                                  27   definition given to a word must be clearly defined in the specification.” Markman, 517 U.S. at

                                  28   989–90.
                                                                                            2
                                   1          On the other hand, it is a fundamental rule that “claims must be construed so as to be

                                   2   consistent with the specification.” Phillips, 415 F.3d at 1316. “The construction that stays true to

                                   3   the claim language and most naturally aligns with the patent's description of the invention will be,

                                   4   in the end, the correct construction.” Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d

                                   5   1243, 1250 (Fed. Cir. 1998).

                                   6          Finally, the Court may consider the prosecution history of the patent, if in evidence.

                                   7   Markman, 52 F.3d at 980. The prosecution history may “inform the meaning of the claim

                                   8   language by demonstrating how the inventor understood the invention and whether the inventor

                                   9   limited the invention in the course of prosecution, making the claim scope narrower than it would

                                  10   otherwise be.” Phillips, 415 F.3d at 1317 (citing Vitronics, 90 F.3d at 1582–83); see also Chimie

                                  11   v. PPG Indus., Inc., 402 F.3d 1371, 1384 (Fed. Cir. 2005) (“The purpose of consulting the

                                  12   prosecution history in construing a claim is to exclude any interpretation that was disclaimed
Northern District of California
 United States District Court




                                  13   during prosecution.”) (internal quotations omitted).

                                  14          In most situations, analysis of this intrinsic evidence alone will resolve claim construction

                                  15   disputes. Vitronics, 90 F.3d at 1583. However, “it is entirely appropriate . . . for a court to consult

                                  16   trustworthy extrinsic evidence to ensure that the claim construction it is tending to from the patent

                                  17   file is not inconsistent with clearly expressed, plainly apposite, and widely held understandings in

                                  18   the pertinent technical field.” Pitney Bowes, Inc. v. Hewlett–Packard Co., 182 F.3d 1298, 1309

                                  19   (Fed. Cir. 1999). Extrinsic evidence “consists of all evidence external to the patent and

                                  20   prosecution history, including expert and inventor testimony, dictionaries, and learned treatises.”

                                  21   Markman, 52 F.3d at 980. All extrinsic evidence should be evaluated in light of the intrinsic

                                  22   evidence, Phillips, 415 F.3d at 1319, and courts should not rely on extrinsic evidence in claim

                                  23   construction to contradict the meaning of claims discernible from examination of the claims, the

                                  24   written description, and the prosecution history, Pitney Bowes, 182 F.3d at 1308 (citing Vitronics,

                                  25   90 F.3d at 1583). While extrinsic evidence may guide the meaning of a claim term, such evidence

                                  26   is less reliable than intrinsic evidence. Phillips, 415 F.3d at 1318–19.

                                  27                                              DISCUSSION

                                  28          The asserted patents describe a method for testing products for microbial contamination.
                                                                                          3
                                   1   The method involves taking samples of test lots and combining a portion of those samples with

                                   2   other lots to create a separate composited lot sample. Then portions of multiple separate

                                   3   composited lot samples are combined to form a pooled modular composite sample which is then

                                   4   tested for the target microorganism. If the pooled modular composite sample tests positive for the

                                   5   target microorganism (i.e., is contaminated), the separate composited lot samples are tested to

                                   6   narrow down which test lots contain the microorganism. The disputed claim term relates to the

                                   7   initial collection of product from the test lot that will later be used to make up the composited lot

                                   8   sample and, ultimately, the pooled modular composite sample.

                                   9             As an initial matter, the parties agree to the following constructions, with respect to terms

                                  10   used in the ‘143 and ‘771 patents:

                                  11             To “validate” means to “determine that a particular sample tests negative using the

                                  12   detection assay.” Opening Claim Construction Brief at 4-5 [Dkt. No. 40];
Northern District of California
 United States District Court




                                  13             “Enriching” means “incubating a sample under conditions suitable to allow levels of a

                                  14   target agent/organism that is present to reach detectable levels and become uniform or

                                  15   substantially uniform.” Id.; and

                                  16             A “selective agent” means an “agent that inhibits competing non-target microbe(s).” Id.

                                  17   I. THE DISPUTED CLAIM TERM

                                  18             The parties ask me to construe the following claim term:
                                                  CLAIM TERM                     IEH’S PROPOSED                 PRIMUS’S PROPOSED
                                  19                                             CONSTRUCTION                     CONSTRUCTION1
                                  20       Separately collecting multiple Collecting multiple samples         Collecting multiple portions
                                           independent samples from        from different, non-               from each of multiple lots
                                  21       each of the multiple separate   contiguous locations from
                                           lots                            each of multiple separate lots
                                  22

                                  23             Primus argues that the claim language does not support collecting samples from non-
                                  24   contiguous locations, as it runs contrary to the ordinary meaning of the words “separately,”
                                  25   “independent,” or “samples.” Primus’s Responsive Claims Construction Brief at 6 [Dkt. No. 43].
                                  26
                                  27   1
                                         In Primus’s responsive claims construction brief, it contends that “sample” and “portion” are
                                  28   interchangeable and their proposed construction could also be “Collecting multiple samples from
                                       each of multiple lots”. Resp. at 12 n.5.
                                                                                        4
                                   1   It contends that, when read in conjunction with the second portion of the claim term (“wherein

                                   2   each separate test lot is separately sampled by taking said multiple independent samples thereof”),

                                   3   “separately” contemplates separate acts of collection from separate test lots, not separate samples

                                   4   from separate lots. Id. at 6-7. It also asserts that independent does not mean “from non-

                                   5   contiguous locations,” that spatial non-contiguity is not an inherent characteristic of samples, and

                                   6   that sampling from non-contiguous locations has nothing to do with the purpose of the claimed

                                   7   invention. Id. at 7-10.

                                   8          I disagree. The words of a claim “are generally given their ordinary and customary

                                   9   meaning” that “the term would have to a person of ordinary skill in the art in question at the time

                                  10   of the invention . . . .” Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (internal

                                  11   citations omitted). “The person of ordinary skill in the art is deemed to read the claim term not

                                  12   only in the context of the particular claim in which the disputed term appears, but in the context of
Northern District of California
 United States District Court




                                  13   the entire patent, including the specification.” Id. (internal citation omitted). In the context of the

                                  14   asserted patents, a “sample” can only be understood to have a probative purpose because the entire

                                  15   point of the asserted patents is to test for contamination. If, as Primus argues, unrepresentative

                                  16   samples could be used, then any results reached under the asserted patents, either in the separate

                                  17   composited lot samples or the pooled modular composite sample, would have limited probative

                                  18   value. The use of unrepresentative samples would be commercially useless because results based

                                  19   on unrepresentative samples have little predictive power to identify the presence of microorganism

                                  20   contaminants.

                                  21          Primus’s argument that “independent” does not mean “from non-contiguous locations” is

                                  22   similarly flawed. Resp. at 7-8. In order to have a representative sample of a given test lot, the

                                  23   portions of the product that constitute the sample must be taken from non-contiguous locations to

                                  24   be effective. Primus contends that fluids or liquids are homogenous and as a result, there is no

                                  25   reason to take non-contiguous samples. This is also nonsensical--a volume of fluid or air is not

                                  26   necessarily homogenous. The air near a wildfire is not the same as the air a mile away. The water

                                  27   in a lake is not homogenous when on one bank there sits an oil refinery and on the other a petting

                                  28   zoo.
                                                                                          5
                                   1          IEH’s construction clarifies the claim term. I construe the claim term as “Collecting

                                   2   multiple samples from different, non-contiguous locations from each of multiple separate lots.”

                                   3   I recognize the “fine line between construing the claims in light of the specification and

                                   4   improperly importing a limitation from the specification into the claims[,]” but this construction is

                                   5   the only way “to capture the scope of the actual invention, rather than . . . allow the claim

                                   6   language to become divorced from what the specification conveys is the invention.” Huawei

                                   7   Techs., Co. v. Samsung Elecs. Co., No. 3:16-CV-02787-WHO, 2017 WL 7058419, at *8 (N.D.

                                   8   Cal. Aug. 31, 2017) (citing Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296,

                                   9   1305 (Fed. Cir. 2011).

                                  10                                             CONCLUSION

                                  11          The claim term is construed as follows: “Separately collecting multiple independent

                                  12   samples from each of the multiple separate lots” means “Collecting multiple samples from
Northern District of California
 United States District Court




                                  13   different, non-contiguous locations from each of multiple separate lots”.

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 22, 2019

                                  17

                                  18
                                                                                                    William H. Orrick
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
